
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 861
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 17, 2011
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To rescind the third round of funding for
		  the Neighborhood Stabilization Program and to terminate the
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 NSP Termination
			 Act.
		2.Rescission of $1
			 billion funding for 3rd round of Neighborhood Stabilization
			 Program
			(a)RecissionEffective on the date of the enactment of
			 this Act, there are rescinded and permanently canceled all unobligated balances
			 remaining available as of such date of enactment of the amounts made available
			 by section 1497(a) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203; 124 Stat. 2209;
			 42 U.S.C.
			 5301 note). All such unobligated balances so rescinded and
			 permanently canceled should be retained in the General Fund of the Treasury for
			 reducing the budget deficit of the Federal Government.
			(b)Identification
			 of amounts subject to possible rescission
				(1)In
			 generalThe Secretary of
			 Housing and Urban Development has allocated funding to the States, including
			 city, county, and municipal governments, under the 3rd round of funding for the
			 Neighborhood Stabilization Program, as set forth in paragraph (2). Amounts from
			 the allocations set forth in paragraph (2) of this subsection will be subject
			 to possible rescission and cancellation, to the extent provided in subsection
			 (a).
				(2)AllocationThe
			 allocations set forth in this paragraph for the following States are the
			 following amounts:
					(A)Alaska: $5,000,000.
					(B)Alabama:
			 $7,576,151.
					(C)Arizona:
			 $45,377,073.
					(D)Arkansas:
			 $5,000,000.
					(E)California:
			 $149,308,651.
					(F)Colorado:
			 $17,349,270.
					(G)Connecticut:
			 $9,322,756.
					(H)District of
			 Columbia: $5,000,000.
					(I)Delaware:
			 $5,000,000.
					(J)Florida:
			 $208,437,144.
					(K)Georgia:
			 $50,421,988.
					(L)Hawaii:
			 $5,000,000.
					(M)Iowa:
			 $5,000,000.
					(N)Idaho:
			 $5,000,000.
					(O)Illinois:
			 $30,143,105.
					(P)Indiana:
			 $31,509,101.
					(Q)Kansas:
			 $6,137,796.
					(R)Kentucky:
			 $5,000,000.
					(S)Louisiana:
			 $5,000,000.
					(T)Massachusetts:
			 $7,387,994.
					(U)Maryland:
			 $6,802,242.
					(V)Maine:
			 $5,000,000.
					(W)Michigan:
			 $57,524,473.
					(X)Minnesota:
			 $12,427,113.
					(Y)Missouri:
			 $13,110,604.
					(Z)Mississippi:
			 $5,000,000.
					(AA)Montana:
			 $5,000,000.
					(BB)North Carolina:
			 $5,000,000.
					(CC)North Dakota:
			 $5,000,000.
					(DD)Nebraska:
			 $6,183,085.
					(EE)New Hampshire:
			 $5,000,000.
					(FF)New Jersey:
			 $11,641,549.
					(GG)New Mexico:
			 $5,000,000.
					(HH)Nevada:
			 $43,314,669.
					(II)New York:
			 $19,834,940.
					(JJ)Ohio:
			 $51,789,035.
					(KK)Oklahoma:
			 $5,000,000.
					(LL)Oregon:
			 $5,000,000.
					(MM)Pennsylvania:
			 $5,000,000.
					(NN)Puerto Rico:
			 $5,000,000.
					(OO)Rhode Island:
			 $6,309,231.
					(PP)South Carolina:
			 $5,615,020.
					(QQ)South Dakota:
			 $5,000,000.
					(RR)Tennessee:
			 $10,195,848.
					(SS)Texas:
			 $18,038,242.
					(TT)Utah:
			 $5,000,000.
					(UU)Virginia:
			 $6,254,970.
					(VV)Vermont:
			 $5,000,000;
					(WW)Washington:
			 $5,000,000.
					(XX)Wisconsin:
			 $7,687,949.
					(YY)West Virginia:
			 $5,000,000.
					(ZZ)Wyoming:
			 $5,000,000.
					3.Termination of
			 Neighborhood Stabilization Program
			(a)RepealSections 2301 through 2303 of the Housing
			 and Economic Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2850;
			 42 U.S.C.
			 5301 note) are hereby repealed.
			(b)Treatment of
			 remaining funds
				(1)Savings
			 clauseNotwithstanding the
			 repeal under subsection (a), any amounts made available under the provisions
			 specified in paragraph (2) of this subsection shall continue to be governed by
			 any provisions of law applicable to such amounts as in effect immediately
			 before such repeal.
				(2)Remaining
			 fundsThe provisions specified in this paragraph are as
			 follows:
					(A)Section 2301(a) of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2850;
			 42 U.S.C.
			 5301 note).
					(B)The second
			 undesignated paragraph under the heading Department of Housing and Urban
			 Development, Community Planning and Development, Community Development
			 Fund in title XII of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5, 123 Stat.
			 217).
					(c)TerminationUpon
			 the obligation of all amounts made available under the provisions specified in
			 subsection (b)(2), and outlays to liquidate all such amounts, the Secretary of
			 Housing and Urban Development shall terminate the Neighborhood Stabilization
			 Program authorized under the provisions specified in subsections (a) and
			 (b)(2).
			4.Publication of
			 member availability for assistanceNot later than 5 days after the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 publish to its Website on the World Wide Web in a prominent location, large
			 point font, and boldface type the following statement: The Neighborhood
			 Stabilization Program (NSP) has been terminated. If you are concerned about the
			 impact of foreclosed properties on your community, please contact your Member
			 of Congress, State, county, and local officials for assistance in mitigating
			 the impacts of foreclosed properties on your community..
		5.GAO study of
			 economic impacts of Round 3 NSP fundingThe Comptroller General of the United States
			 shall conduct a study to determine the economic impacts that providing
			 assistance under the Neighborhood Stabilization Program, using the funding
			 identified in section 2, would have on States and communities in the United
			 States, if such funding were not rescinded and canceled under such section, but
			 remained available and was used in accordance with the provisions of law
			 applicable to such amounts as in effect immediately before the repeal under
			 section 3(a). Not later than the expiration of the 90-day period beginning on
			 the date of the enactment of this Act, the Comptroller General shall submit to
			 the Congress a report setting forth the results and conclusions of the study
			 under this section.
		6.GAO study of
			 economic impacts of Rounds 1 and 2 NSP fundingThe Comptroller General of the United States
			 shall conduct a study to determine the economic impacts that providing
			 assistance under the Neighborhood Stabilization Program has had on States and
			 communities in the United States. The study shall identify such impacts
			 resulting from the funding under the each of the provisions of law specified in
			 subparagraphs (A) and (B) of section 3(b)(2). Not later than the expiration of
			 the 90-day period beginning on the date of the enactment of this Act, the
			 Comptroller General shall submit to the Congress a report setting forth the
			 results and conclusions of the study under this section.
		
	
		
			Passed the House of
			 Representatives March 16, 2011.
			Karen L. Haas,
			Clerk.
		
	
